DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the band strain gauge on the inner and side surface of band, and the plurality of individual strain gauges, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassabian (U.S. 2006/0278044).
Examiner Notes:  Claim 1 is directed to a product-by-process claim wherein the process relied upon is “3D printing”.  This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
As for Claim 1, Kassabian discloses a band clamp installation system comprising:
A band clamp (B);
a band strain gauge (500) configured to generate strain measurements of the band clamp (see para [0066-0069]), the band strain gauge located only on the band clamp (the band strain gauge 500 in Fig. 13 is located on the terminal ends of the clamp (see para [00670] to efficiently read the strain and send a signal to processor.), the band strain gauge 3D printed on a surface of the band clamp (Examiner Note); and
a securement mechanism (C and D) configured to install the band clamp based on the provided strain measurements, the band clamp positioned over and securing a hose (A) to an inserted fitting (see Fig. 3).
2. (Original) The system of claim 1, further comprising a band transceiver (see para [0066-0069]) configured to transmit the generated strain measurements to a tool (1).
3. (Original) The system of claim 1, further comprising a power supply (see para [0066-0069]) configured to supply power to the band strain gauge.
6. (Original) The system of claim 1, further comprising control circuitry (see para [0066-0069]) configured to apply a torque force to the securement mechanism based on the generated strain measurements (see para [0066-0069]).
7. (Original) The system of claim 6, wherein the control circuitry is further configured to apply the torque force based on a measured torque applied to the securement mechanism (see para [0066-0069]).
8. (Original) The system of claim 6, wherein the control circuitry is further configured to determine a gauge threshold value based on characteristics of the band clamp (see para [0066-0069]).
9. (Original) The system of claim 8, wherein the characteristics comprise band material, band length, band width and band thickness (see para [0066-0069]).
10. (Original) The system of claim 6, wherein the control circuitry is configured to control a DC motor of a tool based on the strain measurements (see para [0066-0069]).
11. (Original) The system of claim 1, further comprising a tool (1) configured to apply torque to the securement mechanism based on the generated strain measurements (see para [0066-0069]).
12. (Original) The system of claim 11, wherein the tool comprises a transceiver (see para [0066-0069]) configured to receive the generated strain measurements using radio frequency identification (RFID).
21. (New) A band clamp installation system comprising:
A band clamp (B)
a band strain gauge (500) printed on an outer surface of the band clamp and configured to generate strain measurements of the band clamp (see para [0066-0069]), the band strain gauge located only on the band clamp (the band strain gauge 500 in Fig. 13 is located on the terminal ends of the clamp (see para [00670] to efficiently read the strain and send a signal to processor, Examiner Notes that Applicant fails to positively recite the band clamp in the system, and the system reads on elements that aid in the installation of the band clamp.);
a securement mechanism (C and D) configured to install the band clamp based on the provided strain measurements;
a band transceiver (see para [0066-0069]) configured to transmit the generated strain measurements to a tool; and
the tool (1) having control circuitry (see para [0066-0069]) configured to apply a torque force by the securement mechanism based on the generated strain measurements until the strain gauge measurement increases to a gauge threshold value (see para [0066-0069]).
22. (New) The system of claim 21, the securement mechanism is a worm screw (C and D functions as a worm screw to reduce diameter of band clamp in response to torque force) driven mechanism configured to reduce a diameter of the band clamp in response to the torque force.
23. (New) The system of claim 21, the control circuitry further configured to determine the gauge threshold value based on characteristics of the band clamp, the characteristics comprise band material, band length, band width and band thickness (see para [0066-0069]).
24. (New) The system of claim 1, the surface of the band clamp is an inner surface of the band clamp (see Fig. 13).
25. (New) The system of claim 1, the surface of the band clamp is a side surface of the band clamp (see Fig. 13).
26. (New) The system of claim 1, the band strain gauge comprising a plurality of individual strain gauges.
Claim(s) 1, 5, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehler (U.S. 2017/0254457).
As for Claim 1, Koehler discloses a band clamp installation system comprising:
A band clamp (10)
a band strain gauge (56) configured to generate strain measurements of the band clamp (see para [0029]), the band strain gauge located only on the band clamp, the band strain gauge 3D printed on a surface of the band clamp (Examiner Note); and
a securement mechanism (16) configured to install the band clamp based on the provided strain measurements; the band clamp positioned over and securing a hose to an inserted fitting (see para [0027]).
5. (Original) The system of claim 1, wherein the securement mechanism is a worm screw (20) driven mechanism configured to reduce a diameter of the band clamp in response to torque force (see para [0027]).
24. (New) The system of claim 1, the surface of the band clamp is an inner surface of the band clamp (see Fig. 1-3).
25. (New) The system of claim 1, the surface of the band clamp is a side surface of the band clamp (see Fig. 1-3).
26. (New) The system of claim 1, the band strain gauge comprising a plurality of individual strain gauges (see Fig. 7).
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677